(Slip Opinion)               OCTOBER TERM, 2013                                       1

                                        Syllabus

          NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
        being done in connection with this case, at the time the opinion is issued.
        The syllabus constitutes no part of the opinion of the Court but has been
        prepared by the Reporter of Decisions for the convenience of the reader.
        See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                        Syllabus

                          LANE v. FRANKS ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

        No. 13–483.      Argued April 28, 2014—Decided June 19, 2014
As Director of Community Intensive Training for Youth (CITY), a pro-
  gram for underprivileged youth operated by Central Alabama Com-
  munity College (CACC), petitioner Edward Lane conducted an audit
  of the program’s expenses and discovered that Suzanne Schmitz, an
  Alabama State Representative on CITY’s payroll, had not been re-
  porting for work. Lane eventually terminated Schmitz’ employment.
  Shortly thereafter, federal authorities indicted Schmitz on charges of
  mail fraud and theft concerning a program receiving federal funds.
  Lane testified, under subpoena, regarding the events that led to his
  terminating Schmitz. Schmitz was convicted and sentenced to 30
  months in prison. Meanwhile, CITY was experiencing significant
  budget shortfalls. Respondent Franks, then CACC’s president, ter-
  minated Lane along with 28 other employees in a claimed effort to
  address the financial difficulties. A few days later, however, Franks
  rescinded all but 2 of the 29 terminations—those of Lane and one
  other employee. Lane sued Franks in his individual and official ca-
  pacities under 42 U. S. C. §1983, alleging that Franks had violated
  the First Amendment by firing him in retaliation for testifying
  against Schmitz.
    The District Court granted Franks’ motion for summary judgment,
  holding that the individual-capacity claims were barred by qualified
  immunity and the official-capacity claims were barred by the Elev-
  enth Amendment. The Eleventh Circuit affirmed, holding that
  Lane’s testimony was not entitled to First Amendment protection. It
  reasoned that Lane spoke as an employee and not as a citizen be-
  cause he acted pursuant to his official duties when he investigated
  and terminated Schmitz’ employment.
Held:
2                            LANE v. FRANKS

                                   Syllabus

       1. Lane’s sworn testimony outside the scope of his ordinary job du-
    ties is entitled to First Amendment protection. Pp. 6–13.
          (a) Pickering v. Board of Ed. of Township High School Dist. 205,
    Will Cty., 391 U. S. 563, 568, requires balancing “the interests of the
    [employee], as a citizen, in commenting upon matters of public con-
    cern and the interest of the State, as an employer, in promoting the
    efficiency of the public services it performs through its employees.”
    Under the first step of the Pickering analysis, if the speech is made
    pursuant to the employee’s ordinary job duties, then the employee is
    not speaking as a citizen for First Amendment purposes, and the in-
    quiry ends. Garcetti v. Ceballos, 547 U. S. 410, 421. But if the “em-
    ployee spoke as a citizen on a matter of public concern,” the inquiry
    turns to “whether the relevant government entity had an adequate
    justification for treating the employee differently from any other
    member of the general public.” Id., at 418. Pp. 6–8.
          (b) Lane’s testimony is speech as a citizen on a matter of public
    concern. Pp. 8–12.
             (1) Sworn testimony in judicial proceedings is a quintessential
    example of citizen speech for the simple reason that anyone who tes-
    tifies in court bears an obligation, to the court and society at large, to
    tell the truth. That obligation is distinct and independent from any
    separate obligations a testifying public employee might have to his
    employer. The Eleventh Circuit read Garcetti far too broadly in hold-
    ing that Lane did not speak as a citizen when he testified simply be-
    cause he learned of the subject matter of that testimony in the course
    of his employment. Garcetti said nothing about speech that relates to
    public employment or concerns information learned in the course of
    that employment. The critical question under Garcetti is whether the
    speech at issue is itself ordinarily within the scope of an employee’s
    duties, not whether it merely concerns those duties. Indeed, speech
    by public employees on subject matter related to their employment
    holds special value precisely because those employees gain knowledge
    of matters of public concern through their employment. Pp. 9–11.
             (2) Whether speech is a matter of public concern turns on the
    “content, form, and context” of the speech. Connick v. Myers, 461
    U. S. 138, 147–148. Here, corruption in a public program and misuse
    of state funds obviously involve matters of significant public concern.
    See Garcetti, 547 U. S., at 425. And the form and context of the
    speech—sworn testimony in a judicial proceeding—fortify that con-
    clusion. See United States v. Alvarez, 567 U. S. ___, ___. Pp. 11–12.
          (c) Turning to Pickering’s second step, the employer’s side of the
    scale is entirely empty. Respondents do not assert, and cannot
    demonstrate, any government interest that tips the balance in their
    favor—for instance, evidence that Lane’s testimony was false or erro-
                     Cite as: 573 U. S. ____ (2014)                     3

                                Syllabus

  neous or that Lane unnecessarily disclosed sensitive, confidential, or
  privileged information while testifying. Pp. 12–13.
     2. Franks is entitled to qualified immunity for the claims against
  him in his individual capacity. The question here is whether Franks
  reasonably could have believed that, when he fired Lane, a govern-
  ment employer could fire an employee because of testimony the em-
  ployee gave, under oath and outside the scope of his ordinary job re-
  sponsibilities. See Ashcroft v. al-Kidd, 563 U. S. ___, ___. At the
  relevant time, Eleventh Circuit precedent did not preclude Franks
  from holding that belief, and no decision of this Court was sufficiently
  clear to cast doubt on controlling Circuit precedent. Any discrepan-
  cies in Eleventh Circuit precedent only serve to highlight the disposi-
  tive point that the question was not beyond debate at the time
  Franks acted. Pp. 13–17.
     3. The Eleventh Circuit declined to consider the District Court’s
  dismissal of the claims against respondent Burrow in her official ca-
  pacity as CACC’s acting president, and the parties have not asked
  this Court to consider them here. The judgment of the Eleventh Cir-
  cuit as to those claims is reversed, and the case is remanded for fur-
  ther proceedings. P. 17.
523 Fed. Appx. 709, affirmed in part, reversed in part, and remanded.

  SOTOMAYOR, J., delivered the opinion for a unanimous Court. THOM-
AS, J.,
     filed a concurring opinion, in which SCALIA and ALITO, JJ., joined.
                        Cite as: 573 U. S. ____ (2014)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 13–483
                                   _________________


 EDWARD R. LANE, PETITIONER v. STEVE FRANKS, 

  IN HIS INDIVIDUAL CAPACITY, AND SUSAN BURROW, 

          IN HER OFFICIAL CAPACITY AS ACTING 

               PRESIDENT OF CENTRAL

                ALABAMA COMMUNITY 

                       COLLEGE 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                                 [June 19, 2014] 


   JUSTICE SOTOMAYOR delivered the opinion of the Court.
   Almost 50 years ago, this Court declared that citizens do
not surrender their First Amendment rights by accepting
public employment. Rather, the First Amendment protec-
tion of a public employee’s speech depends on a careful
balance “between the interests of the [employee], as a
citizen, in commenting upon matters of public concern and
the interest of the State, as an employer, in promoting the
efficiency of the public services it performs through its
employees.” Pickering v. Board of Ed. of Township High
School Dist. 205, Will Cty., 391 U. S. 563, 568 (1968). In
Pickering, the Court struck the balance in favor of the
public employee, extending First Amendment protection to
a teacher who was fired after writing a letter to the editor
of a local newspaper criticizing the school board that
employed him. Today, we consider whether the First
Amendment similarly protects a public employee who
2                      LANE v. FRANKS

                      Opinion of the Court

provided truthful sworn testimony, compelled by sub-
poena, outside the course of his ordinary job responsibilities.
We hold that it does.
                               I
   In 2006, Central Alabama Community College (CACC)
hired petitioner Edward Lane to be the Director of Com-
munity Intensive Training for Youth (CITY), a statewide
program for underprivileged youth. CACC hired Lane on
a probationary basis. In his capacity as Director, Lane
was responsible for overseeing CITY’s day-to-day opera-
tions, hiring and firing employees, and making decisions
with respect to the program’s finances.
   At the time of Lane’s appointment, CITY faced signifi-
cant financial difficulties. That prompted Lane to conduct
a comprehensive audit of the program’s expenses. The
audit revealed that Suzanne Schmitz, an Alabama State
Representative on CITY’s payroll, had not been reporting
to her CITY office. After unfruitful discussions with
Schmitz, Lane shared his finding with CACC’s president
and its attorney. They warned him that firing Schmitz
could have negative repercussions for him and CACC.
   Lane nonetheless contacted Schmitz again and in-
structed her to show up to the Huntsville office to serve
as a counselor. Schmitz refused; she responded that she
wished to “ ‘continue to serve the CITY program in the
same manner as [she had] in the past.’ ” Lane v. Central
Ala. Community College, 523 Fed. Appx. 709, 710 (CA11
2013) (per curiam). Lane fired her shortly thereafter.
Schmitz told another CITY employee, Charles Foley, that
she intended to “ ‘get [Lane] back’ ” for firing her. 2012 WL
5289412, *1 (ND Ala., Oct. 18, 2012). She also said that if
Lane ever requested money from the state legislature for
the program, she would tell him, “ ‘[y]ou’re fired.’ ” Ibid.
   Schmitz’ termination drew the attention of many, in-
cluding agents of the Federal Bureau of Investigation,
                   Cite as: 573 U. S. ____ (2014)                3

                       Opinion of the Court

which initiated an investigation into Schmitz’ employment
with CITY. In November 2006, Lane testified before a
federal grand jury about his reasons for firing Schmitz. In
January 2008, the grand jury indicted Schmitz on four
counts of mail fraud and four counts of theft concerning a
program receiving federal funds. See United States v.
Schmitz, 634 F. 3d 1247, 1256–1257 (CA11 2011). The
indictment alleged that Schmitz had collected $177,251.82
in federal funds even though she performed “ ‘virtually no
services,’ ” “ ‘generated virtually no work product,’ ” and
“ ‘rarely even appeared for work at the CITY Program
offices.’ ” Id., at 1260. It further alleged that Schmitz had
submitted false statements concerning the hours she
worked and the nature of the services she performed. Id.,
at 1257.
    Schmitz’ trial, which garnered extensive press cover-
age,1 commenced in August 2008. Lane testified, under
subpoena, regarding the events that led to his terminating
Schmitz. The jury failed to reach a verdict. Roughly six
months later, federal prosecutors retried Schmitz, and
Lane testified once again. This time, the jury convicted
Schmitz on three counts of mail fraud and four counts
of theft concerning a program receiving federal funds.
The District Court sentenced her to 30 months in prison
and ordered her to pay $177,251.82 in restitution and
forfeiture.
    Meanwhile, CITY continued to experience considerable
budget shortfalls. In November 2008, Lane began report-
ing to respondent Steve Franks, who had become presi-
dent of CACC in January 2008. Lane recommended that
——————
  1 See, e.g., Lawmaker Faces Fraud Charge in June, Montgomery Ad-

vertiser, May 6, 2008, p. 1B; Johnson, State Lawmaker’s Fraud Trial
Starts Today, Montgomery Advertiser, Aug. 18, 2008, p. 1B; Faulk,
Schmitz Testifies in Her Defense: Says State Job was Legitimate,
Birmingham News, Feb. 20, 2009, p. 1A; Faulk, Schmitz Convicted,
Loses her State Seat, Birmingham News, Feb. 25, 2009, p. 1A.
4                         LANE v. FRANKS

                         Opinion of the Court

Franks consider layoffs to address the financial difficul-
ties. In January 2009, Franks decided to terminate 29
probationary CITY employees, including Lane. Shortly
thereafter, however, Franks rescinded all but 2 of the 29
terminations—those of Lane and one other employee—
because of an “ambiguity in [those other employees’] pro-
bationary service.” Brief for Respondent Franks 11.
Franks claims that he “did not rescind Lane’s termina-
tion . . . because he believed that Lane was in a fundamen-
tally different category than the other employees: he was
the director of the entire CITY program, and not simply an
employee.” Ibid. In September 2009, CACC eliminated
the CITY program and terminated the program’s remain-
ing employees. Franks later retired, and respondent
Susan Burrow, the current Acting President of CACC,
replaced him while this case was pending before the Elev-
enth Circuit.
   In January 2011, Lane sued Franks in his individual
and official capacities under Rev. Stat. §1979, 42 U. S. C.
§1983, alleging that Franks had violated the First
Amendment by firing him in retaliation for his testimony
against Schmitz.2 Lane sought damages from Franks in
his individual capacity and sought equitable relief, includ-
ing reinstatement, from Franks in his official capacity.3
   The District Court granted Franks’ motion for summary
judgment. Although the court concluded that the record
raised “genuine issues of material fact . . . concerning
[Franks’] true motivation for terminating [Lane’s] em-
ployment,” 2012 WL 5289412, *6, it held that Franks was
entitled to qualified immunity as to the damages claims
——————
  2 Lane also brought claims against CACC, as well as claims under a

state whistleblower statute, Ala. Code §36–26A–3 (2013), and 42
U. S. C. §1985. Those claims are not at issue here.
  3 Because Burrow replaced Franks as President of CACC during the

pendency of this lawsuit, the claims originally filed against Franks in
his official capacity are now against Burrow.
                  Cite as: 573 U. S. ____ (2014)              5

                      Opinion of the Court

because “a reasonable government official in [Franks’]
position would not have had reason to believe that the
Constitution protected [Lane’s] testimony,” id., *12. The
District Court relied on Garcetti v. Ceballos, 547 U. S. 410
(2006), which held that “ ‘when public employees make
statements pursuant to their official duties, the employees
are not speaking as citizens for First Amendment pur-
poses.’ ” 2012 WL 5289412, *10 (quoting Garcetti, 547 U. S.,
at 421). The court found no violation of clearly established
law because Lane had “learned of the information that he
testified about while working as Director at [CITY],” such
that his “speech [could] still be considered as part of his
official job duties and not made as a citizen on a matter of
public concern.” 2012 WL 5289412, *10.
   The Eleventh Circuit affirmed. 523 Fed. Appx., at 710.
Like the District Court, it relied extensively on Garcetti.
It reasoned that, “[e]ven if an employee was not required
to make the speech as part of his official duties, he enjoys
no First Amendment protection if his speech ‘owes its
existence to [the] employee’s professional responsibilities’
and is ‘a product that the “employer himself has commis-
sioned or created.” ’ ” Id., at 711 (quoting Abdur-Rahman
v. Walker, 567 F. 3d 1278, 1283 (CA11 2009)). The court
concluded that Lane spoke as an employee and not as a
citizen because he was acting pursuant to his official
duties when he investigated Schmitz’ employment, spoke
with Schmitz and CACC officials regarding the issue, and
terminated Schmitz. 523 Fed. Appx., at 712. “That Lane
testified about his official activities pursuant to a sub-
poena and in the litigation context,” the court continued,
“does not bring Lane’s speech within the protection of the
First Amendment.” Ibid. The Eleventh Circuit also con-
cluded that, “even if . . . a constitutional violation of Lane’s
First Amendment rights occurred in these circumstances,
Franks would be entitled to qualified immunity in his
personal capacity” because the right at issue had not been
6                     LANE v. FRANKS

                     Opinion of the Court

clearly established. Id., at 711, n. 2.
  We granted certiorari, 571 U. S. __ (2014), to resolve
discord among the Courts of Appeals as to whether public
employees may be fired—or suffer other adverse employ-
ment consequences—for providing truthful subpoenaed
testimony outside the course of their ordinary job respon-
sibilities. Compare 523 Fed. Appx., at 712 (case below),
with, e.g., Reilly v. Atlantic City, 532 F. 3d 216, 231 (CA3
2008).
                              II
  Speech by citizens on matters of public concern lies at
the heart of the First Amendment, which “was fashioned
to assure unfettered interchange of ideas for the bringing
about of political and social changes desired by the peo-
ple,” Roth v. United States, 354 U. S. 476, 484 (1957). This
remains true when speech concerns information related to
or learned through public employment. After all, public
employees do not renounce their citizenship when they
accept employment, and this Court has cautioned time
and again that public employers may not condition em-
ployment on the relinquishment of constitutional rights.
See, e.g., Keyishian v. Board of Regents of Univ. of State of
N. Y., 385 U. S. 589, 605 (1967); Pickering, 391 U. S., at
568; Connick v. Myers, 461 U. S. 138, 142 (1983). There is
considerable value, moreover, in encouraging, rather than
inhibiting, speech by public employees. For “[g]overnment
employees are often in the best position to know what ails
the agencies for which they work.” Waters v. Churchill,
511 U. S. 661, 674 (1994) (plurality opinion). “The interest
at stake is as much the public’s interest in receiving in-
formed opinion as it is the employee’s own right to dissem-
inate it.” San Diego v. Roe, 543 U. S. 77, 82 (2004) (per
curiam).
  Our precedents have also acknowledged the govern-
ment’s countervailing interest in controlling the operation
                 Cite as: 573 U. S. ____ (2014)            7

                     Opinion of the Court

of its workplaces. See, e.g., Pickering, 391 U. S., at 568.
“Government employers, like private employers, need a
significant degree of control over their employees’ words
and actions; without it, there would be little chance for the
efficient provision of public services.” Garcetti, 547 U. S.,
at 418.
   Pickering provides the framework for analyzing whether
the employee’s interest or the government’s interest
should prevail in cases where the government seeks to
curtail the speech of its employees. It requires “bal-
anc[ing] . . . the interests of the [public employee], as a
citizen, in commenting upon matters of public concern and
the interest of the State, as an employer, in promoting the
efficiency of the public services it performs through its
employees.” 391 U. S., at 568. In Pickering, the Court
held that a teacher’s letter to the editor of a local news-
paper concerning a school budget constituted speech on a
matter of public concern. Id., at 571. And in balancing
the employee’s interest in such speech against the gov-
ernment’s efficiency interest, the Court held that the
publication of the letter did not “imped[e] the teacher’s
proper performance of his daily duties in the classroom” or
“interfer[e] with the regular operation of the schools gen-
erally.” Id., at 572–573. The Court therefore held that the
teacher’s speech could not serve as the basis for his dis-
missal. Id., at 574.
   In Garcetti, we described a two-step inquiry into whether
a public employee’s speech is entitled to protection:
    “The first requires determining whether the employee
    spoke as a citizen on a matter of public concern. If the
    answer is no, the employee has no First Amendment
    cause of action based on his or her employer’s reaction
    to the speech. If the answer is yes, then the possibil-
    ity of a First Amendment claim arises. The question
    becomes whether the relevant government entity had
8                          LANE v. FRANKS

                          Opinion of the Court

     an adequate justification for treating the employee
     differently from any other member of the general pub-
     lic.” 547 U. S., at 418 (citations omitted).
   In describing the first step in this inquiry, Garcetti
distinguished between employee speech and citizen
speech. Whereas speech as a citizen may trigger protec-
tion, the Court held that “when public employees make
statements pursuant to their official duties, the employees
are not speaking as citizens for First Amendment pur-
poses, and the Constitution does not insulate their communi-
cations from employer discipline.” Id., at 421. Applying
that rule to the facts before it, the Court found that an
internal memorandum prepared by a prosecutor in the
course of his ordinary job responsibilities constituted
unprotected employee speech. Id., at 424.
                              III
  Against this backdrop, we turn to the question pre-
sented: whether the First Amendment protects a public
employee who provides truthful sworn testimony, compelled
by subpoena, outside the scope of his ordinary job respon-
sibilities.4 We hold that it does.
                             A
  The first inquiry is whether the speech in question—
Lane’s testimony at Schmitz’ trials—is speech as a citizen
on a matter of public concern. It clearly is.
——————
   4 It is undisputed that Lane’s ordinary job responsibilities did not

include testifying in court proceedings. See Lane v. Central Ala.
Community College, 523 Fed. Appx. 709, 712 (CA11 2013). For that
reason, Lane asked the Court to decide only whether truthful sworn
testimony that is not a part of an employee’s ordinary job responsibili-
ties is citizen speech on a matter of public concern. Pet. for Cert. i. We
accordingly need not address in this case whether truthful sworn
testimony would constitute citizen speech under Garcetti when given as
part of a public employee’s ordinary job duties, and express no opinion
on the matter today.
                 Cite as: 573 U. S. ____ (2014)           9

                     Opinion of the Court

                               1
   Truthful testimony under oath by a public employee
outside the scope of his ordinary job duties is speech as a
citizen for First Amendment purposes. That is so even
when the testimony relates to his public employment or
concerns information learned during that employment.
   In rejecting Lane’s argument that his testimony was
speech as a citizen, the Eleventh Circuit gave short shrift
to the nature of sworn judicial statements and ignored the
obligation borne by all witnesses testifying under oath.
See 523 Fed. Appx., at 712 (finding immaterial the fact
that Lane spoke “pursuant to a subpoena and in the litiga-
tion context”). Sworn testimony in judicial proceedings is
a quintessential example of speech as a citizen for a sim-
ple reason: Anyone who testifies in court bears an obliga-
tion, to the court and society at large, to tell the truth.
See, e.g., 18 U. S. C. §1623 (criminalizing false statements
under oath in judicial proceedings); United States v. Man-
dujano, 425 U. S. 564, 576 (1976) (plurality opinion) (“Per-
jured testimony is an obvious and flagrant affront to the
basic concept of judicial proceedings”). When the person
testifying is a public employee, he may bear separate
obligations to his employer—for example, an obligation not
to show up to court dressed in an unprofessional manner.
But any such obligations as an employee are distinct and
independent from the obligation, as a citizen, to speak the
truth. That independent obligation renders sworn testi-
mony speech as a citizen and sets it apart from speech
made purely in the capacity of an employee.
   In holding that Lane did not speak as a citizen when
he testified, the Eleventh Circuit read Garcetti far too
broadly. It reasoned that, because Lane learned of the sub-
ject matter of his testimony in the course of his employ-
ment with CITY, Garcetti requires that his testimony be
treated as the speech of an employee rather than that of a
citizen. See 523 Fed. Appx., at 712. It does not.
10                    LANE v. FRANKS

                     Opinion of the Court

   The sworn testimony in this case is far removed from
the speech at issue in Garcetti—an internal memorandum
prepared by a deputy district attorney for his supervisors
recommending dismissal of a particular prosecution. The
Garcetti Court held that such speech was made pursuant
to the employee’s “official responsibilities” because “[w]hen
[the employee] went to work and performed the tasks he
was paid to perform, [he] acted as a government employee.
The fact that his duties sometimes required him to speak
or write does not mean that his supervisors were prohib-
ited from evaluating his performance.” 547 U. S., at 422,
424.
   But Garcetti said nothing about speech that simply
relates to public employment or concerns information
learned in the course of public employment. The Garcetti
Court made explicit that its holding did not turn on the
fact that the memo at issue “concerned the subject matter
of [the prosecutor’s] employment,” because “[t]he First
Amendment protects some expressions related to the
speaker’s job.” Id., at 421. In other words, the mere fact
that a citizen’s speech concerns information acquired by
virtue of his public employment does not transform that
speech into employee—rather than citizen—speech. The
critical question under Garcetti is whether the speech at
issue is itself ordinarily within the scope of an employee’s
duties, not whether it merely concerns those duties.
   It bears emphasis that our precedents dating back to
Pickering have recognized that speech by public employees
on subject matter related to their employment holds
special value precisely because those employees gain
knowledge of matters of public concern through their
employment. In Pickering, for example, the Court ob-
served that “[t]eachers are . . . the members of a commu-
nity most likely to have informed and definite opinions as
to how funds allotted to the operation of the schools should
be spent. Accordingly, it is essential that they be able to
                 Cite as: 573 U. S. ____ (2014)           11

                     Opinion of the Court

speak out freely on such questions without fear of retalia-
tory dismissal.” 391 U. S., at 572; see also Garcetti, 547
U. S., at 421 (recognizing that “[t]he same is true of many
other categories of public employees”). Most recently, in
San Diego v. Roe, 543 U. S., at 80, the Court again ob-
served that public employees “are uniquely qualified to
comment” on “matters concerning government policies
that are of interest to the public at large.”
  The importance of public employee speech is especially
evident in the context of this case: a public corruption
scandal. The United States, for example, represents that
because “[t]he more than 1000 prosecutions for federal
corruption offenses that are brought in a typical year . . .
often depend on evidence about activities that government
officials undertook while in office,” those prosecutions
often “require testimony from other government employ-
ees.” Brief for United States as Amicus Curiae 20. It
would be antithetical to our jurisprudence to conclude that
the very kind of speech necessary to prosecute corruption
by public officials—speech by public employees regarding
information learned through their employment—may
never form the basis for a First Amendment retaliation
claim. Such a rule would place public employees who
witness corruption in an impossible position, torn between
the obligation to testify truthfully and the desire to avoid
retaliation and keep their jobs.
  Applying these principles, it is clear that Lane’s sworn
testimony is speech as a citizen.
                               2
   Lane’s testimony is also speech on a matter of public
concern. Speech involves matters of public concern “when
it can ‘be fairly considered as relating to any matter of
political, social, or other concern to the community,’ or
when it ‘is a subject of legitimate news interest; that is, a
subject of general interest and of value and concern to the
12                     LANE v. FRANKS

                      Opinion of the Court

public.’ ” Snyder v. Phelps, 562 U. S. ___, ___ (2011) (slip
op., at 6–7) (citation omitted). The inquiry turns on the
“content, form, and context” of the speech. Connick, 461
U. S., at 147–148.
  The content of Lane’s testimony—corruption in a public
program and misuse of state funds—obviously involves a
matter of significant public concern. See, e.g., Garcetti,
547 U. S., at 425 (“Exposing governmental inefficiency and
misconduct is a matter of considerable significance”). And
the form and context of the speech—sworn testimony in a
judicial proceeding—fortify that conclusion.            “Unlike
speech in other contexts, testimony under oath has the
formality and gravity necessary to remind the witness
that his or her statements will be the basis for official
governmental action, action that often affects the rights
and liberties of others.” United States v. Alvarez, 567
U. S. ___, ___ (2012) (slip op., at 8–9) (plurality opinion).
                        *     *    *
   We hold, then, that Lane’s truthful sworn testimony at
Schmitz’ criminal trials is speech as a citizen on a matter
of public concern.
                              B
  This does not settle the matter, however. A public
employee’s sworn testimony is not categorically entitled to
First Amendment protection simply because it is speech as
a citizen on a matter of public concern. Under Pickering, if
an employee speaks as a citizen on a matter of public
concern, the next question is whether the government had
“an adequate justification for treating the employee differ-
ently from any other member of the public” based on the
government’s needs as an employer. Garcetti, 547 U. S., at
418.
  As discussed previously, we have recognized that gov-
ernment employers often have legitimate “interest[s] in
                     Cite as: 573 U. S. ____ (2014)                  13

                         Opinion of the Court

the effective and efficient fulfillment of [their] responsibili-
ties to the public,” including “ ‘promot[ing] efficiency and
integrity in the discharge of official duties,’ ” and “ ‘main-
tain[ing] proper discipline in public service.’ ” Connick,
461 U. S., at 150–151. We have also cautioned, however,
that “a stronger showing [of government interests] may be
necessary if the employee’s speech more substantially
involve[s] matters of public concern.” Id., at 152.
   Here, the employer’s side of the Pickering scale is entirely
empty: Respondents do not assert, and cannot demon-
strate, any government interest that tips the balance in
their favor. There is no evidence, for example, that Lane’s
testimony at Schmitz’ trials was false or erroneous or that
Lane unnecessarily disclosed any sensitive, confidential,
or privileged information while testifying.5 In these cir-
cumstances, we conclude that Lane’s speech is entitled to
protection under the First Amendment. The Eleventh
Circuit erred in holding otherwise and dismissing Lane’s
claim of retaliation on that basis.
                               IV
  Respondent Franks argues that even if Lane’s testimony
is protected under the First Amendment, the claims
against him in his individual capacity should be dismissed
on the basis of qualified immunity. We agree.
  Qualified immunity “gives government officials breath-
ing room to make reasonable but mistaken judgments
about open legal questions.” Ashcroft v. al-Kidd, 563 U. S.
___, ___ (2011) (slip op., at 12). Under this doctrine, courts
may not award damages against a government official in
his personal capacity unless “the official violated a statu-
tory or constitutional right,” and “the right was ‘clearly
established’ at the time of the challenged conduct.” Id., at
——————
   5 Of course, quite apart from Pickering balancing, wrongdoing that an

employee admits to while testifying may be a valid basis for termina-
tion or other discipline.
14                    LANE v. FRANKS

                      Opinion of the Court

___ (slip op., at 3).
   The relevant question for qualified immunity purposes
is this: Could Franks reasonably have believed, at the
time he fired Lane, that a government employer could fire
an employee on account of testimony the employee gave,
under oath and outside the scope of his ordinary job re-
sponsibilities? Eleventh Circuit precedent did not pre-
clude Franks from reasonably holding that belief. And no
decision of this Court was sufficiently clear to cast doubt
on the controlling Eleventh Circuit precedent.
   In dismissing Lane’s claim, the Eleventh Circuit relied
on its 1998 decision in Morris v. Crow, 142 F. 3d 1379 (per
curiam). There, a deputy sheriff sued the sheriff and two
other officials, alleging that he had been fired in retalia-
tion for statements he made in an accident report and
later giving deposition testimony about his investigation of
a fatal car crash between another officer and a citizen.
Id., at 1381. In his accident report, the plaintiff noted that
the officer was driving more than 130 mph in a 50 mph
zone, without using his emergency blue warning light.
See ibid. The plaintiff later testified to these facts at a
deposition in a wrongful death suit against the sheriff ’s
office. Ibid. His superiors later fired him. Ibid.
   The Eleventh Circuit, in a pre-Garcetti decision, con-
cluded that the plaintiff ’s deposition testimony was un-
protected. It held that a public employee’s speech is pro-
tected only when it is “ ‘made primarily in the employee’s
role as citizen,’ ” rather than “ ‘primarily in the role of
employee.’ ” Morris, 142 F. 3d, at 1382. And it found the
plaintiff ’s deposition testimony to be speech as an em-
ployee because it “reiterated the conclusions regarding
his observations of the accident” that he “generated in the
normal course of [his] duties.” Ibid. Critically, the court
acknowledged—and was unmoved by—the fact that al-
though the plaintiff had investigated the accident and
prepared the report pursuant to his official duties, there
                  Cite as: 573 U. S. ____ (2014)           15

                      Opinion of the Court

was no “evidence that [he] gave deposition testimony for
any reason other than in compliance with a subpoena to
testify truthfully in the civil suit regarding the . . . acci-
dent.” Ibid. The court further reasoned that the speech
could not “be characterized as an attempt to make public
comment on sheriff ’s office policies and procedures, the
internal workings of the department, the quality of its
employees or upon any issue at all.” Ibid.
   Lane argues that two other Eleventh Circuit precedents
put Franks on notice that his conduct violated the First
Amendment: Martinez v. Opa-Locka, 971 F. 2d 708 (1992)
(per curiam), and Tindal v. Montgomery Cty. Comm’n, 32
F. 3d 1535 (1994). Martinez involved a public employee’s
subpoenaed testimony before the Opa-Locka City Com-
mission regarding her employer’s procurement practices.
971 F. 2d, at 710. The Eleventh Circuit held that her
speech was protected, reasoning that it addressed a mat-
ter of public concern and that her interest in speaking
freely was not outweighed by her employer’s interest in
providing government services. Id., at 712. It held, fur-
ther, that the relevant constitutional rules were so clearly
established at the time that qualified immunity did not
apply. Id., at 713. Tindal, decided two years after Mar-
tinez, involved a public employee’s subpoenaed testimony
in her co-worker’s sexual harassment lawsuit. 32 F. 3d, at
1537–1538. The court again ruled in favor of the em-
ployee. It held that the employee’s speech touched upon
a public concern and that her employer had not offered
any evidence that the speech hindered operations. Id.,
at 1539–1540.
   Morris, Martinez, and Tindal represent the landscape of
Eleventh Circuit precedent the parties rely on for qualified
immunity purposes. If Martinez and Tindal were control-
ling in the Eleventh Circuit in 2009, we would agree with
Lane that Franks could not reasonably have believed that
it was lawful to fire Lane in retaliation for his testimony.
16                        LANE v. FRANKS

                         Opinion of the Court

But both cases must be read together with Morris, which
reasoned—in declining to afford First Amendment protec-
tion—that the plaintiff ’s decision to testify was motivated
solely by his desire to comply with a subpoena. The same
could be said of Lane’s decision to testify. Franks was
thus entitled to rely on Morris when he fired Lane.6
   Lane argues that Morris is inapplicable because it dis-
tinguished Martinez, suggesting that Martinez survived
Morris. See Morris, 142 F. 3d, at 1382–1383. But this
debate over whether Martinez or Morris applies to Lane’s
claim only highlights the dispositive point: At the time of
Lane’s termination, Eleventh Circuit precedent did not
provide clear notice that subpoenaed testimony concerning
information acquired through public employment is speech
of a citizen entitled to First Amendment protection. At
best, Lane can demonstrate only a discrepancy in Elev-
enth Circuit precedent, which is insufficient to defeat the
defense of qualified immunity.
   Finally, Lane argues that decisions of the Third and
Seventh Circuits put Franks on notice that his firing of
Lane was unconstitutional. See Reilly, 532 F. 3d, at 231
(CA3) (truthful testimony in court is citizen speech pro-
tected by the First Amendment); Morales v. Jones, 494
F. 3d 590, 598 (CA7 2007) (similar). But, as the court
below acknowledged, those precedents were in direct
conflict with Eleventh Circuit precedent. See 523 Fed.
Appx., at 712, n. 3.
   There is no doubt that the Eleventh Circuit incorrectly
concluded that Lane’s testimony was not entitled to First
——————
  6 There is another reason Morris undermines Martinez and Tindal.

In Martinez and Tindal, the Eleventh Circuit asked only whether the
speech at issue addressed a matter of public concern. Morris, which
appeared to anticipate Garcetti, asked both whether the speech at issue
was speech of an employee (and not a citizen) and whether it touched
upon a matter of public concern. In this respect, one could read Morris
as cabining Martinez and Tindal.
                  Cite as: 573 U. S. ____ (2014)                 17

                      Opinion of the Court

Amendment protection. But because the question was not
“beyond debate” at the time Franks acted, al-Kidd, 563
U. S., at ___ (slip op., at 9), Franks is entitled to qualified
immunity.
                               V
   Lane’s speech is entitled to First Amendment protection,
but because respondent Franks is entitled to qualified
immunity, we affirm the judgment of the Eleventh Circuit
as to the claims against Franks in his individual capacity.
Our decision does not resolve, however, the claims against
Burrow—initially brought against Franks when he served
as President of CACC—in her official capacity. Although
the District Court dismissed those claims for prospective
relief as barred by the Eleventh Amendment, the Eleventh
Circuit declined to consider that question on appeal, see
523 Fed. Appx., at 711 (“Because Lane has failed to estab-
lish a prima facie case of retaliation, we do not decide
about Franks’ defense of sovereign immunity”), and the
parties have not asked us to consider it now. We therefore
reverse the judgment of the Eleventh Circuit as to those
claims and remand for further proceedings.
                        *    *     *
  For the foregoing reasons, the judgment of the United
States Court of Appeals for the Eleventh Circuit is affirmed
in part and reversed in part, and the case is remanded
for further proceedings consistent with this opinion.

                                                   It is so ordered.
                  Cite as: 573 U. S. ____ (2014)              1

                     THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 13–483
                          _________________


 EDWARD R. LANE, PETITIONER v. STEVE FRANKS, 

  IN HIS INDIVIDUAL CAPACITY, AND SUSAN BURROW, 

          IN HER OFFICIAL CAPACITY AS ACTING 

               PRESIDENT OF CENTRAL

                ALABAMA COMMUNITY 

                       COLLEGE 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                         [June 19, 2014] 


   JUSTICE THOMAS, with whom JUSTICE SCALIA and
JUSTICE ALITO join, concurring.
   This case presents the discrete question whether a
public employee speaks “as a citizen on a matter of public
concern,” Garcetti v. Ceballos, 547 U. S. 410, 418 (2006),
when the employee gives “[t]ruthful testimony under oath
. . . outside the scope of his ordinary job duties,” ante, at 9.
Answering that question requires little more than a
straightforward application of Garcetti. There, we held
that when a public employee speaks “pursuant to” his
official duties, he is not speaking “as a citizen,” and First
Amendment protection is unavailable. 547 U. S., at 421–
422. The petitioner in this case did not speak “pursuant
to” his ordinary job duties because his responsibilities did
not include testifying in court proceedings, see ante, at 8,
n. 4, and no party has suggested that he was subpoenaed
as a representative of his employer, see Fed. Rule Civ.
Proc. 30(b)(6) (requiring subpoenaed organizations to
designate witnesses to testify on their behalf). Because
petitioner did not testify to “fulfil[l] a [work] responsibil-
ity,” Garcetti, supra, at 421, he spoke “as a citizen,” not as
2                     LANE v. FRANKS

                    THOMAS, J., concurring

an employee.
   We accordingly have no occasion to address the quite
different question whether a public employee speaks “as a
citizen” when he testifies in the course of his ordinary job
responsibilities. See ante, at 8, n. 4. For some public
employees—such as police officers, crime scene techni-
cians, and laboratory analysts—testifying is a routine and
critical part of their employment duties. Others may be
called to testify in the context of particular litigation as
the designated representatives of their employers. See
Fed. Rule Civ. Proc. 30(b)(6). The Court properly leaves
the constitutional questions raised by these scenarios for
another day.